         Case 1:19-bk-12536        Doc 15     Filed 09/10/19 Entered 09/11/19 08:27:55                Desc Main
                                              Document Page 1 of 2



         This document has been electronically entered in the records of the United
         States Bankruptcy Court for the Southern District of Ohio.


         IT IS SO ORDERED.



         Dated: September 10, 2019



         ________________________________________________________________




                                    United States Bankruptcy Court
                                                Southern District of Ohio

In Re:                                                :      Case No. : 19-12536

Debtor: Jared Garvin                                  :      Chapter 7 (Judge Buchanan)


                   ORDER GRANTING REDEMPTION AND APPROVAL OF ASSOCIATED
                            FINANCING AND ATTORNEY FEES (doc. 11)

Upon the motion of the Debtor (s)(doc. 11) and there having been no responsive filing or objection within the time
required, the Court finds as follows:

1. The tangible personal property described below is intended primarily for personal, family or
household use of the debtor (s):
Year: 2014 Make: Ford              Model: Escape
VIN #: K1FMCU0G95EUD45574

2. The debt owing the Creditor is a dischargeable consumer debt and the Debtor (s) interest in such
property is exempt or has been abandoned by the estate.

3. The value of the secured claim of the Creditor for redemption purposes, the “redemption amount” is
$8,158.00 .
       Case 1:19-bk-12536            Doc 15     Filed 09/10/19 Entered 09/11/19 08:27:55                   Desc Main
                                                Document Page 2 of 2

IT HEREBY ORDERED,
1. That the Debtor (s) may redeem the subject property by paying to the Creditor on or before the thirtieth
(30th) day following entry of this Order the redemption amount.
2. Reasonable attorney fees and financing are approved under the terms and conditions set forth herein.
3. Upon timely receipt of such payment, the Creditor is ordered to cancel its lien of record and surrender
the certificate of title in accord with the Debtor instruction.
4. In the event of the failure of the Creditor to so cancel its lien within three (3) days after payment of the
aforesaid lump sum pursuant to the entry of this Order, then this Order shall serve as an authorization
for the said lien to be canceled, and it is Ordered that the applicable County Clerk’s Office shall cancel
same of record.
5. In the event of the failure of the Debtor (s) to pay the redemption amount within such time frame, the
automatic stay shall immediately terminate.




Copies to: Default List

Charles E. Bradley, Jr., President
Consumer Portfolio Services
19500 Jamboree Road, Suite 500
Irvine, CA 92162
